Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 12/3/2019.
Claims 1-20 are pending and examined below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-26 are directed to a method, a system, a digital currency which is a process, machine, manufacture or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites “…generating, for interaction with a user, a dashboard for electronic resolution of a claim for a payer portion of a cost of an item; calculating, in response to a selection in the dashboard, an estimated user portion of the cost of the item; coordinating resolution of the payer portion of the cost of the item; and updating, in real-time, the dashboard with a status of the resolution of the payer portion of the cost”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including insurance, generating a dashboard for electronic resolution of a claim for a payer portion of a cost of an 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a network interface to perform the steps of the claim.  The network interface is recited at a high-level of generality to perform the functions of “generating…a dashboard…; calculating…an estimated of the cost of the item; establishing…a communication between a provider and the payer…; coordinating… resolution of the payer portion of the cost of the item; and updating…the dashboard….”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the network interface is recited at a high-level of generality to perform the functions of “generating…a dashboard…; calculating…an estimated of the cost of the item; establishing…a communication between a provider and the payer…; coordinating… resolution of the payer portion of the cost of the item; and updating…the dashboard….”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Independent Claims 10 and 19 are directed to the same abstract idea of claim 1.   Claims 10 and 19 are rejected based on the same reasoning as above in claim 1.  Claims 10 and 19 do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea.  When viewed either individually, or as an ordered combination, the additional limitations of the Claims 10 and 19 do not amount to a claim as a whole that is significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment (MPEP 2106.05(a) and MPEP 2106.05(e)).  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Thus, the claim are not eligible.
   As for dependent claims 1-9, 11-18 and 20 these claims recite limitations that further define the abstract idea noted in claims 1, 10 and 19.  These claims further recite the limitations 
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN C NGUYEN/Art Unit 3694